DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on May 11, 2021.  As directed by the amendment: claim(s) 1, 6, 10, 13 have been amended, claim(s) 2 and 11 have been cancelled, and claim(s) 23 have been added. Thus, claims 1, 3-10 and 12-23 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10 and 12-22 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kalms (US 2011/0188251 A1).
Regarding claim 1, Kalms discloses a method for combined light and optoacoustic therapy of injured tissue (e.g. abstract; [0010]; [0021]), the method comprising: delivering to an injured tissue a pulsed light with a pulse duration ranging from 1 femtosecond to 1 microsecond (e.g. [0040] between 1 and 100 ns) and in a spectral range from 680 to 1400 nm (e.g. [0040] 1064 nm), whereby ultrasound waves are produced within the injured tissue from a portion of the pulsed light (e.g. [0040]), the ultrasound waves having a frequency of 0.01 – 100 MHz (e.g. [0040]), and whereby the produced ultrasound waves and the pulse light stimulate the injured tissue (inherent effect). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993). The prior art Kalms explicitly states that this invention can be utilized in the medical field on human tissue in [0021] and it is the examiner’s position that the delivery of light utilized to the body  in such a way to change the structure of the body as detailed in [0040] is delivering the pulsed light to injured tissue. In the case, that the applicant disagrees, it would be obvious to utilize this device for therapy and for treatment in the medical field.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kalms in view of Neev (US 8,523,926 B2).
Regarding claim 3, Kalms is silent regarding wherein the pulse light is near-infrared laser light in a spectral range from 680- 950 nm.
However, Neev discloses a device and method for generation of subsurface microdisruptions for biomedical applications wherein the pulse light is near-infrared laser light in a spectral range from 680- 950 nm (e.g. col 4 lines 59-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kalms to incorporate the teachings of Neev wherein the pulse light is near-infrared laser light in a spectral range from 680- 950 nm for the purpose of utilizing a known parameter for producing micro-disruptions in the skin while minimizing collateral damage (Neev: col 2 lines 64-67).
Regarding claim 4, modified Kalms discloses wherein the pulse light is provided with a pulse duration in the range from about 1 femtosecond to about 10 nanoseconds (e.g. Kalms: [0040] between 1 and 100 ns
Regarding claim 5, modified Kalms discloses wherein the pulse light is provided with a pulse duration in the range from about 1 nanosecond to about 10 nanoseconds (e.g. Kalms: [0040] between 1 and 100 ns which is an overlapping range).
Regarding claim 6, modified Kalms discloses wherein the pulsed light is provided at an energy of up to 15 mJ (e.g. Neev: col 4 lines 16-18 and  59-65 more preferably between a nJ and a mJ even though the range is higher), and a pulse repetition rate in a range from 0.1 Hz to 1 MHz (e.g. Neev: col 4 lines 20-25).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kalms in view of Altshuler (US 2006/0004306 A1) 
Regarding claim 7, Kalms is silent regarding wherein higher ultrasound wave doses are provided through use optical absorbers on skin surfaces over tissues to be treated.
However, Altshuler discloses a method and produce for treating tissue wherein higher ultrasound wave doses are provided through use optical absorbers on skin surfaces over tissues to be treated (e.g. [0543]; [0564]-[0565]; [0571]-[0572]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified method of Kalms to incorporate the teachings of Altshuler wherein higher ultrasound wave doses are provided through use optical absorbers on skin surfaces over tissues to be treated for the purpose of enhancing the treatment of the ultrasound waves.
Regarding claim 8, newly modified Kalms discloses wherein the optical absorbers are selected from liquid state absorbers, solid state and gas state absorbers (e.g. Altshuler: 
Regarding claim 9, newly modified Kalms wherein the optical absorbers are liquid state absorbers, the liquid state absorbers including strongly absorbing chromophores e.g. Altshuler: [0543]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalms in view of Jones (US 8,858,607 B1) 
Regarding claim 10, Kalms is silent regarding wherein the injury of the injured tissue is selected from traumatic brain injury, stroke, neurodegenerative disease, age-related (presenile) dementia, cognitive decline in the elderly as a consequence of atherosclerosis, and cognitive decline caused by normal pressure hydrocephalus.
However, Jones discloses a multispectral therapeutic light source for treating injured tissue wherein the injury of the injured tissue is selected from traumatic brain injury, stroke, neurodegenerative disease, age-related (presenile) dementia, cognitive decline in the elderly as a consequence of atherosclerosis, and cognitive decline caused by normal pressure hydrocephalus (e.g. col 16 lines 44-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kalms to incorporate the teachings of Jones wherein the injury of the injured tissue is selected from traumatic brain injury, stroke, neurodegenerative disease, age-related (presenile) dementia, cognitive decline in the elderly as a consequence of atherosclerosis, and cognitive decline caused by normal pressure hydrocephalus for the purpose of utilizing the method on selected tissue of the user that needs treatment where tissue requires a structure change (e.g. Kalms: [0040] Jones: col 16 lines 44-62).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kalms in view of Esenaliev (US 6,498,942 B1) 
Regarding claim 12, Kalms is silent regarding wherein the pulsed light further provides optoacoustic diagnostic information selected from one or more of tissue hemoglobin, oxygenation and water content. 
However, Esenaliev discloses an optoacoustic monitoring of blood oxygenation wherein the pulsed light further provides optoacoustic diagnostic information selected from one or more of tissue hemoglobin, oxygenation and water content (e.g. col 7 lines 21-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kalms to incorporate the teachings of Esenaliev wherein the pulsed light further provides optoacoustic diagnostic information selected from one or more of tissue hemoglobin, oxygenation and water content for the purpose of utilizing the information already captured in a useful way to monitor the user for the management of life-threatening illnesses (e.g. Esenaliev col 7 lines 21-52).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov.
Regarding claim 13, Boutoussov discloses a system for delivery of pulsed light for treatment of traumatic or disease related injury (e.g. abstract; [0004]), the system comprising a patient interface adapted to be placed against a skin of a patient over a tissue to be treated and to deliver pulsed light to the tissue (e.g. [0021] Fig 2:312), wherein the pulsed light delivered to the tissue through the patient interface has a pulse duration ranging from 1 femtosecond to 1 microsecond (e.g. [0004] 1 nanosecond) and second wavelength 700 nm to 1500nm), and the pulsed light delivered through the patient interface produces wide-band low-energy ultrasound waves in the tissue via a mechanism under stress-confined irradiation conditions to stimulate the tissue (e.g. [0004] the pressure waves may be generated to ultrasound up to 20MHz and the stress-confined conditions are an inherent effect of utilizing the nanosecond pulses as detailed in the instant specification in [0045]). The prior art Boutoussov is silent regarding the mechanism being a thermoelastic mechanism; however, one of ordinary skill in the art would find it obvious to try a material that can withstand the wavelengths and parameters that will be utilized for the system.
Regarding claim 14, modified Boutoussov discloses wherein the pulsed light is provided at an energy of up to 15 mJ (e.g. Boutoussov: [0004] the prior art discloses an energy that overlaps the current range).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov in view of Kumar (US 6,501,591 B1).
Regarding claim 15, modified Boutoussov is silent regarding wherein the pulse light is communicated to through the patient interface via fiber optics.
However, Kumar discloses a tunable fiber optical parametric oscillator so as to provide non-degenerate operation of a pumped fiber optic (e.g. abstract; col 1 lines 50-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Boutoussov to incorporate the 
Regarding claim 16, newly modified Boutoussov discloses wherein the fiber optics are in optical communication via a fiber optic connector with a tunable optical parametric oscillator that generated the pulsed light (e.g. abstract; col 1 lines 50-59).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov in view of Kumar as applied to claim 15 above, and further in view of Jones (US 8,858,607 B1).
Regarding claim 17, modified Boutoussov is silent regarding wherein the pulsed light is generated by light emitting diodes mounted on the patient interface.
However, Jones discloses a multispectral therapeutic light source wherein the pulsed light is generated by light emitting diodes mounted on the patient interface (e.g. Jones: Fig 1; col 10 lines 39-55 and col 14 lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Boutoussov to incorporate the teachings of Jones wherein the pulsed light is generated by light emitting diodes mounted on the patient interface for the purpose of utilizing another known light source.
Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov in view of Jones.
Regarding claim 18, modified Boutoussov is silent regarding wherein the pulsed light is made of near-infrared laser light (pulses) in a spectral range from 680-950 nm. Boutoussov does disclose that the second wavelength could be in a range between 700 nm and 1500nm (e.g. Boutoussov 
However, Jones discloses a multispectral therapeutic light source for treating injured tissue wherein the pulsed light is made of near-infrared laser light (pulses) in a spectral range from 680-950 nm (e.g. Jones: col 7 lines 30-37 and col 8 lines 1-18 and col 33 lines 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Boutoussov to incorporate the teachings of Jones wherein the pulsed light is made of near-infrared laser light (pulses) in a spectral range from 680-950 nm for the purpose of utilizing a specific wavelength range within the claimed range already expressed by Boutoussov for treatment of injured tissue.
Regarding claim 20, modified Jones discloses wherein pulsed light is near-infrared laser light provided at about 800-850 nm (e.g. Jones: col 7 lines 30-37 and col 8 lines 1-18 and col 33 lines 14-22) at pulse duration of about 5-10 nanoseconds (e.g. Boutoussov: 1 ns to 1 ms).
Regarding claim 21, modified Esenaliev discloses wherein the patient interface comprises a plurality of separate pulsed light outlets (Jones: Fig 1; col 10 lines 39-55 and col 14 lines 50-55).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov in view of Doukas.
Regarding claim 19, modified Boutoussov discloses wherein the pulsed light is generated at a pulse duration of about 1 to about 10 nanoseconds (e.g. [0004] 1 nanosecond
However, Doukas teaches a selective tissue targeting method and apparatus wherein the pulsed light is provided at a pulse repetition rate in a range from 0.1 Hz to 1 MHz.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified method of Boutoussov to incorporate the teachings of Doukas to have a pulse repetition rate in a range from 0.1 Hz to 1 MHz for the purpose of utilizing known parameters for a system utilizing two different wavelengths without damaging the tissue during treatment (e.g. Doukas: abstract).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov in view of Jones as applied to claim 21 above, and further in view of Altshuler.
 Regarding claim 22, modified Boutoussov is silent regarding wherein at least one of the separate pulsed light outlets is overlaid with an optical absorber that generates optoacoustic waves outside of the tissue.
However, Altshuler discloses a method and produce for treating tissue wherein at least one of the separate pulsed light outlets is overlaid with an optical absorber that generates optoacoustic waves outside of the tissue (e.g. [0543]; [0564]-[0565]; [0571]-[0572]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified device of Boutoussov to incorporate the teachings of Altshuler wherein at least one of the separate pulsed light outlets is overlaid with an optical absorber that generates optoacoustic waves outside of the tissue for the purpose of enhancing the treatment of the ultrasound waves.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kalms in view of O’Connell (US 2016/0220821 A1).
Regarding claim 23, Kalms is silent regarding wherein the stimulated injured tissue is one or more of the thalamus, hippocampus, and cortex. 
However, O’Connell discloses a system for treating and stimulation brain tissue wherein the stimulated injured tissue is one or more of the thalamus, hippocampus, and cortex (e.g. [0046]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kalms to incorporate the teachings of O’Connell wherein the stimulated injured tissue is one or more of the thalamus, hippocampus, and cortex for the purpose of treating the brain in the known places of brain tissue injury.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Jessandra Hough								June 5, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792